Citation Nr: 0413040	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from March 1976 to March 1978.

This appeal arises from an October 2001 rating decision of 
the St. Paul, Minnesota Regional Office (RO).  The Board 
notes that on the February 2001 claim, the veteran raised the 
issue of entitlement to non-service connected pension 
benefits; however, as this issue has not been developed or 
certified on appeal, it is referred to the RO for appropriate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's May 2003 substantive appeal, he requested a 
Travel Board hearing.  Under VA law and regulations, a 
claimant has a right to a hearing prior to the issuance of a 
Board decision.  38 U.S.C.A. § 7107 (West 2002).  There is no 
communication from the veteran withdrawing his Travel Board 
request.  See 38 C.F.R. § 20.704 (2003).  

The Board notes that the veteran is currently incarcerated.  
In the case of Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
Court indicated that VA's assistance to incarcerated veterans 
should be tailored to the peculiar circumstances of their 
confinement.  The Court further indicated that an 
incarcerated veteran should be afforded the same assistance 
as a non-incarcerated veteran.  Therefore, the RO should 
undertake all necessary steps to afford the veteran a Travel 
Board hearing.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  All steps 
necessary to coordinate the scheduling of 
a hearing with prison officials should be 
undertaken if the veteran remains 
incarcerated at the available hearing 
time.  If a hearing cannot be scheduled 
due to the veteran's circumstances, 
documentation as to the reasons why it is 
not possible to afford the veteran a 
Travel Board hearing should be added to 
the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




